Order entered July 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00537-CV

                DALLAS INDEPENDENT SCHOOL DISTRICT, Appellant

                                               V.

                                   FAIRY ALLEN, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-02580

                                           ORDER
        Before the Court is appellant’s June 28, 2016 agreed second motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by July 15,

2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE